IN THE SUPREME COURT OF THE STATE OF DELAWARE

     CARLOS ORTIZ,                              §
                                                §
            Defendant Below-                    §   No. 301, 2018
            Appellant,                          §
                                                §
            v.                                  §   Court Below—Superior Court
                                                §   of the State of Delaware
     STATE OF DELAWARE,                         §
                                                §   Cr. ID S0208005710
            Plaintiff Below-                    §
            Appellee.                           §

                                Submitted: August 13, 2018
                                 Decided: August 31, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                         ORDER

          The Court has carefully considered the appellant’s opening brief, the

State’s motion to affirm,1 and the record on appeal. We find it clear that the

judgment below should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its well-reasoned decision dated May 18,

2018. The Superior Court did not err in concluding that the appellant’s ninth

motion for postconviction relief was procedurally barred and that the

appellant had failed to overcome the procedural hurdles. Contrary to the




1
    The appellant’s request to respond to the motion to affirm is denied.
appellant’s argument, he had no retroactive constitutional right to counsel to

represent him in pursuing his first motion for postconviction relief.2

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:


                                            /s/ Karen L. Valihura
                                            Justice




2
    Bunting v. State, 2015 WL 2147188 (Del. May 5, 2015).


                                            2